El Juez Asociado Se. MacLeaey,
emitió la siguiente opi-nión del Tribunal.
El apelante en esta cansa, en Io de Febrero de 1904, fné declarado culpable del delito de agresión y condenado á sufrir nn mes de prisión en la Cárcel del Distrito. Contra esta sen-tencia interpuso dicbo apelante recurso de apelación ante este Tribunal, y sn abogado presenta la cansa aquí con los autos, con sn informe oral y nn alegato que ba presentado por es-crito á favor del citado apelante. El Fiscal de este Tribunal compareció en nombre del Pueblo y presentó nn alegato por escrito é bizo nn informe oral en dicba cansa.
No se presentó ningún pliego de excepciones con arreglo al método dispuesto por la ley, pero el Secretario del Tribunal sentenciador ba expedido una certificación y la ba unido á los autos, diciendo que consta en autos que en el acto del jui-cio, el abogado del acusado propuso como prueba, la declara-ción becba por el testigo Cornelio Nieves, en las diligencias de instrucción practicadas por el Juez de Paz en la Carolina, .cuya declaración se bailaba en poder del Fiscal, y que á causa de objeciones becbas por aquél funcionario, dicbo testimonio fué excluido por el Tribunal, á lo cual el acusado se opuso por conducto de su abogado. Esto también consta sustancial-mente en la relación que de los incidentes del juicio ba hecho el Secretario y que constituye el protocolo del mismo.
Se comprobó completamente el fallecimiento del testigo, y el Fiscal presentó como prueba, una declaración jurada que el testigo difunto había prestado ante él, y en cuya declaración estaba parcialmente basada la acusación. El Letrado defen-sor del acusado negó el derecho de presentar la otra declara-ción jurada hecha por el difunto testigo, para demostrar con-tradicciones que existían entre las dos y, de este modo, desa-creditar la declaración ya admitida.
*130El acusado, con arreglo á las Leyes de Puerto Pico, tiene el derecho de ser careado con los testigos contra él, con cier-tas excepciones dispuestas en el artículo 11 del Código de' Enjuiciamiento Criminal, que dice lo que sigue:
“Art. 11. — En un proceso criminal el acusado tiene derecho á
1. Un juicio rápido y público.
2. Que se le asigne defensor ó se le permita defenderse en persona y con abogado.
3. Prese^ar sus testigos.
4. Confrontarse con los testigos contrarios en presencia del Tribunal, excepto cuando se hubieren practicado las primeras diligencias •ante un promotor fiscal ó juez de paz; ó cuando el testimonio de algún testigo presentado por el-Pueblo, é imposibilitado de prestrar fianza para su comparecencia, hubiere sido tomado en presencia del reo, quien en persona ó por medio de su abogado hubiere repreguntado, ó tenido oportunidad para repreguntar al testigo, en cuyo caso la depo-sición de éste podrá ser leída, y siempre que se justificare á satisfac-ción del Tribunal haber fallecido ó estar demente dicho testigo ó no poderse encontrar en Puerto Rico, á pesar de las diligencias practica-das al efecto. El examen de testigos por el promotor fiscal según lo dispuesto en el artículo 3, se hará privadamente, y no deberá aquél interrogar á los testigos del acusado, excepto en el acto de celebrarse ■el juicio público.” — Cód. Enj. Cm., Est. Rev. pp 672 y 673.
Si el acusado tenía alguna objeción legal á que se leyera -en el acto del juicio celebrado ante el Tribunal de Distrito en el nombre del Pueblo, la declaración que el difunto testigo 'hizo ante el Fiscal, debía haber presentadp tal objeción al Tribunal. No habiéndolo hecho, es de presumirse que proce-día admitir la declaración.
'Siendo' esto así, su derecho de contradecir la misma, se funda en la recta interpretación del artículo 245 del Código de Enjuiciamiento Criminal, que dice lo siguiente:
“Art. 245. — También puede ser impugnada la veracidad de un tes-tigo por medio de prueba que demuestre que en ocasiones anteriores ha hecho manifestaciones que no concuerdan con su actual declara-ción ; pero antes de hacerlo, se le referirán dichas manifestaciones, con *131expresión de la época, lugares y personas qne hubieren estado presen-tes al hacerlas, y se le preguntará si dichas manifestaciones fueron hechas por él permitiéndosele qne las explique, si contestare afirma-tivamente. Si las manifestaciones fueren escritas, se enseñarán-al testigo antes de interrogarle acerca de ellas.” — Cód. Enj. Cm., Est. Rev. pp 731.
Para tachar al testigo de cargo mediante la demostración de declaraciones contradictorias, el Letrado defensor del acu-sado debía establecer la base necesaria, cumpliendo en-lo posi-ble con el artículo de la ley arriba citada. Pero Ttt ley no exige imposibilidades á ningún hombre, sea ó no acusado de un delito. Si el testigo Cornelio Nieves hubiese vivido y hu-biese estado presente en el acto del juicio, entonces, por su-puesto, se hubiese podido cumplir con la ley, y establecer dicha base y se debía haberlo hecho así. Pero como se ha demostra-do que estaba muerto, esto era evidentemente imposible.
El Fiscal del Distrito parece haber tenido en su poder como tenía el derecho — dos declaraciones hechas por el difunto testigo, una de las cuales había hecho ante el Fiscal, y la otra ante el Juez de Paz. El presentó solamente una de estas. El acusado, aunque no se opuso á la que se presentó, exigió la presentación de la otra. Todo principio de equidad y justicia exige que debía habérsele concedido el beneficio de esta declaración, cualquiera que hubiese sido su contenido. No era su culpa, que no la podía exhibir al testigo antes de presentarla al Tribunal ó al jurado. Y especialmente, como esta era una causa juzgada ante el Tribunal sólo, sin un Ju-rado, y.el Tribunal tenía.el poder y el derecho de apreciar las dos declaraciones y reconciliar sus contradicciones, si es que existían, debía haberse admitido la prueba. Si el Fiscal del Distrito hubiese presentado la declaración hecha ante el Juez de Paz, y retirado la otra, el Tribunal con igual razón, 'hubiese podido negarse á recibir la declaración hecha ante el Fiscal, de modo que en realidad hubiese quedado al albedrío del Fiscal del Distrito el escoger entre las dos declaraciones, que-dando desamparado el acusado. Nosotros no podemos auto-*132rizar semejante interpretación de la ley. Puesto que el acu-sado, por la exclusión de pruebas legales propuestas por él, en el juicio, ha sido privado de un derecho substancial, debe concedérsele un nuevo juicio.

Ordenada la celebración de un nuevo juicio.

Jueces concurrentes, Sres. Presidente, Quiñones, y Aso-ciados, Plernández y Pigueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de est«*caso.